State of New York
Court of Appeals                                             This memorandum is uncorrected and subject to
                                                           revision before publication in the New York Reports.




 No. 87 SSM 43
 Wayne Schnapp,
      Respondent,
      v.
 Miller's Launch, Inc.,
      Appellant.




 Submitted by Michael E. Stern, for appellant.
 Submitted by Paul T. Hofmann, for respondent.




 *     *     *     *      *    *     *     *     *     *       *      *      *      *      *     *

 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
 costs, and certified question answered in the affirmative. Triable issues of fact exist as to
 whether defendant Miller's Launch, Inc. breached a duty of care it owed to plaintiff Wayne
 Schnapp pursuant to the Longshore and Harbor Workers' Compensation Act (33 USC §
 905[b]). Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia and Wilson concur.
 Judge Feinman took no part.


 Decided April 26, 2018